EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	In line 6 of Claim 9, the term “a controller” has been changed to read –the controller--, as this term was previously recited in the earlier lines of the claim; and
	In line 2 of Claim 10, the word “such” has been deleted for the claim to read more clearly.

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1 (and its respective dependent claims 2-8), while PG Publication No. 2018/0031065 to Shabbir et al disclose a method for performing a brake pad wear estimation including:  providing a brake assembly including an electric park brake and a motor coupled to the electric park brake, providing a controller 
Regarding Claim 9 (and its respective dependent claims 10-15), while PG Publication No. 2018/0031065 to Shabbir et al disclose a method for performing brake pad wear estimation including:  providing an electric park brake assembly including a motor and a controller in electronic communication with the electric park brake assembly, receiving by the controller, motor current data from the motor of the electric park brake assembly, receiving by the controller historical motor position data of the motor and instant motor position data of the motor, calculating by the controller the brake pad wear estimation using the motor current data, and comparing by the controller the historical motor position data and the instant motor position data against 
Regarding Claim 16 (and its respective dependent claims 17-20), while PG Publication No. 2018/0031065 to Shabbir et al disclose an automotive vehicle having a vehicle body enclosing a propulsion system including a vehicle battery and a wheel coupled to the vehicle body, a brake assembly coupled to the wheel, the brake assembly including an electric park brake and a motor coupled to the electric park brake, and a controller electronically connected to the brake assembly, the controller configured to receive motor current data and measure motor travel data from the motor coupled to the electric park brake, calculate a brake pad wear estimation from the motor current data, and determine an expected motor travel of the motor coupled to the electric park brake, Shabbir et al do not disclose a sensor coupled to the vehicle battery and configured to provide battery current data, wherein the controller is configured to receive battery current data from the sensor coupled to the vehicle battery, calculate a margin of current from the motor current data and the battery current data, analyze the 
It is for all these reasons that applicant’s invention defines over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 5,975,250 to Brandmeier et al. and PG Publication No. 2017/0355356 to Okada et al both disclose brake pad wear estimation methods and systems similar to applicant’s.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        03/15/22